Title: To Thomas Jefferson from Philip Turner, 18 November 1805
From: Turner, Philip
To: Jefferson, Thomas


                  
                     
                     Thos. Jefferson Esqr.President of the united States 
                     
                     New York 18th Novr. 1805
                  
                  Sir, where ever I have erred in manner and form of address, I hope to be pardoned, your unbounded information and Justice will not forsake me in the hour of decision with congress on my claims for settlement, your acquaintance with our national affairs from the beginning to the present period will recollect every thing I have wrote on the subject of my concerns, were the individuals of that honorable body (congress) to take my situation to themselves, and do as they would be done by, I should soon be paid, I served them as a satisfactory officer from the beginning of our late war with great Britain to the end, attending their sick and wounded brewing my hands in corruption and blood, at the first action of Bunker-hill, the wounded of the squadron of commodore Hopkins in the action with a British frigate in Block-Island sound, bro’t into New London and attended there, at New York in our retreat from thence, Harlem, white plains, up and down the north river, at the storm of fort mongomery, The burning of Danbury, Fairfield, Norwalk, New London, Groton, and monmouth New Jersey, all these places I were at, and every where else, my assistance was solicited and courted, always ready to serve them, at all seasons of the year, marching for 30, or 40, miles of a cold winters night to attack fort independence, suffering for a number of days beyond measure, with cold and hunger, all these things I went through, the fatigues of the whole war, unpaid, barr’d by the act of limitation, which I pray heaven to abolish or make provision that the resolutions of congress in my favor may be fulfiled and honoured, let the act of limitation be ever so necessary and useful, there may be cases so circumstanced when the act ought in truth and Justice to be dispensed with, my claims ought to be considered in a very different light from anything congress had in view, at the time the act in barr was made, they were substantiated by the resolutions of congress and ordered to be paid unconditioned, years before the act in barr was created, the paying my claims so circumstanced, cannot effect the act in barr, there was not a Surgeon in Service more generally called upon in all cases, or that did one half the duty, during the war, an active practical art, discharged faithfully, here I have (in myself) a satisfaction; God preserve and continue you to the establishment of a government that shall never cease, immortalized with a consciousness of identity and eternal happiness, parent & friend of the universe, remember and pity me (the unfortunate) not a fault of mine, why it was not settled in the time of it, but a fault in office, meritoriously intitled to every thing that I claim, the fulfiling of the resolutions of congress in my favor, as others of the same rank and standing, friend of the world pray do not let my application pass another session, I have no where else to go, but to the all wise executive, the president of the united States, who will see Justice done to the injured, can you say to congress that there appears an unsettled claim of Dr. Turner’s embarrased by the Act of limitation which ought to be paid, no sooner said then done, If after all this I fail in so Just a cause; I rather bid the world adieu, can I be of any use to come to congress myself,——I am the Presidents affectionate friend 
	and Humble Servt

                  
                     P. Turner 
                     
                  
               